Title: From James Madison to Edmund Randolph, 24 August 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Aug: 24. 1783
Mr. Jones who arrived the beginning of the week acquainted me with your abortive mission to Maryland which I had not before heard of. To this absence from Richmond I impute your silence by the late mails. I hope for the pleasure of a line by the mail now on its way, which will not however be acknowledged till the ensuing week, as I am about returning to Princeton where it will find me too late for the post of this week. All that I have now to tell you is that Sr G. Carlton has notified to Congs. his having recd. orders for the evacuation of N. York; but he specifies no time fixed either by the orders or by his own plans. He repeats his lamentations touching the Loyalists and insinuates that the proceedings of the people agst. them are a proof that little or no Govt. exists in the U. States.
With great affection I am Yr. frd & Svt
J. M Jr
